Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This correspondence is in response to Applicant’s Reply received on March 23/2022.  Claims 1-19 are pending.  THIS ACTION HAS BEEN MADE FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 1) the x-axis of the retention plate and 2) the y-axis of the retention plate of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AT Patent No. 509 330 A4 (AT 330).

    PNG
    media_image1.png
    653
    383
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    725
    382
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    762
    351
    media_image3.png
    Greyscale

Regarding Claim 1:  AT 330 discloses a roof attachment system configured for attaching a personal fall protection anchorage device to at least two standing seams on a roof, the roof attachment system comprising: - a retention plate (See Annotated Fig. A) configured to hold the personal fall protection anchorage device to a central portion of the retention plate and having an x-axis (See Annotated Fig. E, below) and a y-axis (See Annotated Fig. E, below) wherein the x-axis runs the same direction (See Annotated Fig. E, below) as the standing seams and the y-axis runs transverse to the standing seams, the retention plate further comprising at least two y-axis, spaced-apart slots (See Annotated Fig. A and Figure E, below), wherein the y-axis, spaced-apart slots run the same direction (See Annotated Fig. F, below)as the y-axis and transverse to the x-axis, each y-axis spaced-apart slot configured to immobily hold a retention plate connector (See Annotated Fig. B) attached to a standing seam grasper (See Annotated Fig. B), each y-axis spaced-apart slot configured to immobily hold the retention plate connector at a plurality of locations within the slot; - at least two of the retention plate connectors (See Annotated Fig. B) configured to immobily attach at least one standing seam grasper to the retention plate via the y-axis spaced-apart slots; - at least two of the standing seam graspers each comprising at least two opposed grasping elements (See Annotated Fig. B) sized and configured to immobily squeeze a standing seam of a roof.
Regarding Claim 3:  AT 330 discloses a system wherein the at least two y-axis spaced-apart slots (See Annotated Fig. A) each comprise a pair of sub-slots (See Annotated Fig. A), each configured to slidingly receive a single retention plate connector (See Annotated Fig. B) attached to a standing seam grasper (See Annotated Fig. B).
Regarding Claim 6:  AT 330 discloses a system of wherein the at least two standing seam graspers each comprise a) an L-shaped element (See Annotated Fig. C) wherein a first leg (See Annotated Fig. C) of the L-shape abuts the retention plate and a second leg (See Annotated Fig. C) of the L-shape is configured to abut the standing seam, and b) a squeezing element (See Annotated Fig. C) spaced apart from the first leg such that the L-shaped element and the squeezing element are sized and configured to immobily squeeze the standing seam between them.
Regarding Claim 7:  AT 330 discloses a system of claim 6 wherein the squeezing element comprises a shallow U- shape (See Annotated Fig. C) comprising a central portion and two legs (See Annotated Fig. C) extending therefrom, and the squeezing element (See Annotated Fig. C) is disposed such free ends of the two legs contact the L-shaped element and/or the standing seam.
Regarding Claim 8:  AT 330 discloses a personal fall protection system configured for attaching a personal fall protection anchorage device to a roof, the personal fall protection system comprising the roof attachment system of Claim 1 and further comprising at least two standing seams (See Annotated Fig. B) of the roof immobily held within the opposed grasping elements (See Annotated Fig. B).
Regarding Claim 9:  AT 330 discloses a personal fall protection system of claim 8 wherein the roof is a metal roof.  (See para. 12, line 104 of AT 330 translation)
Regarding Claims 10 and 15:  AT 330 discloses a personal fall protection system of claims 8 and 9 wherein the personal fall protection system further comprises a personal fall protection anchorage device attached to the roof attachment system. (See para. 0002 of AT 330 translation)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 5, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over AT 330.
Regarding Claim 2:  AT 330 discloses a ring (See Annotated Fig. A) but does not disclose a D-ring.  Nonetheless, it would have been obvious for a person of ordinary skill in the art to modify the shape of the ring to be a D-ring.  Here's why:
First, Courts have held that changes in shape normally require only routine skill in the art and are therefore considered routine expedients unless the Applicant has demonstrated the criticality of a specific limitation.1   With regards to a specific shape or configuration of the claimed invention, courts have held that “the configuration of the claimed [device] was a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence that the particular configuration of the claimed [device] was significant.”2  In the instant application, Applicant discloses that the personal fall protection devices can be D-rings 14 or attachment posts or otherwise as desired.3  This disclosure does not demonstrate that the square shape is critical but rather demonstrates the fall protection device can be many different types and therefore Examiner can rely solely on case law as the rational to support an obviousness rejection.4  
It would have been obvious at a time before the effective date of the current application for a person of ordinary skill in the art to modify the personal fall device ring of AT 330 to a D-ring as a matter of design choice and provide users with the ability to provide a variety of rings that would suffice as protection devices to the retention plate.  Moreover, doing so would not have unexpected results or change the functionality of the device.   
Regarding Claim 4:  AT 330 discloses a rectangular shaped retention plate rather than an H-shaped plate.  Similar to the discussion above, Applicant has not provided a discussion as to why the H-shape is critical over other shapes.  Here, it would have been obvious at a time before the effective date of the current application for a person of ordinary skill in the art to modify the shape of the retention plate to be H-shaped, which would reduce the weight of the plate allowing users to more easily transport the plate between work sites and mounting positions.
Regarding Claim 5:  AT 330 discloses a system of claim 4 wherein the retention plate connectors comprise nuts and bolts (See Annotated Fig. B).
Regarding method Claims 11-14 and 16-19:  In view of the structure disclosed and taught by AT 330, the methods of manufacturing and using the device would have been obvious and implicitly taught, since it is the normal and logical manner in which the device could be used.  If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious to a person of ordinary skill and/or implicitly taught by the prior art reference at a time before the effective date of the claimed invention.  When the prior art device is arguably the same as the claimed invention it can be assumed the device will implicitly perform the claimed process.
Response to Amendment
Applicant's arguments filed March 23, 2022, have been fully considered but they are not persuasive.
There is confusion as to what are the x-axis and y-axis of the retention plate, which is why the drawing objection was made above.  The following remarks will attempt to clarify the Examiner’s position and interpretation of the instant invention and AT 330.
First, the Examiner’s interpretation of the instant invention’s retention plate’s x and y axes are as follows:  

    PNG
    media_image4.png
    610
    820
    media_image4.png
    Greyscale

The following are annotated figures further detailing Examiner’s interpretation of AT 330:

    PNG
    media_image5.png
    373
    550
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    329
    700
    media_image6.png
    Greyscale


Applicant argues that “the asserted slot in AT 330 runs along the x-axis, i.e., transverse to the y-axis.”5  Examiner disagrees as this is an incorrect interpretation of AT 330.  As shown above in the annotated figures, the elongated slot (9) of AT 330 extends in the y-axis direction (See Annotated Fig. F), the direction that is transverse to the direction (See Annotated Fig. E) of the seams.  The purpose of the elongated slot is so the personal protective device of AT 330 can be secured to adjacent standing seams without concern of manufacturing tolerances.  
AT 330 describes a device that is innovative in its ability to couple a personal protective equipment device to differently shaped of standing seams (interchangeable clamps) and to adjacent standing seams with varying distances therebetween due to manufacturing tolerances (elongated slots 9).
First, AT 330 states that “[Possible] Difficulties also arise . . . if the mutual distance between the fixed clamping jaws does not correspond to the mutual distance between adjacent standing seams due to manufacturing tolerances.”6  Moreover, a stated object of the AT 330 invention is to “ensure that the stop plate is securely fastened to the standing seams of the seamed roof, regardless of the given manufacturing tolerances.”7  In use AT 330 states “Since at least one clamping device is adjustably connected to the stop plate as a result of this measure, the two clamping devices, each accommodating a standing seam of the seamed roof, can be easily adapted to the respective mutual distance between the two standing seams to be clamped and clamped to these standing seams before the at least one movable Clamping device is fixed relative to the stop plate--.”8  AT 330 also states that “The adjustability of the clamping jaws relative to the stop plate can be ensured in different ways. A favorable structural solution results when both clamping jaws of the at least one adjustable clamping device are adjustably mounted in slots in the stop plate.”9
Finally, AT 330 states “After the clamping devices 3 have been clamped to the standing seam 4, the fastening screws 8 can be tightened, with the help of which the clamping jaws 6 are connected to the stop plate 1 in a tensile and shear-resistant manner, so that, with the exception of the clamping, there is a connection between the stop plate 1 and the seam roof that is free of constraint results.”10  These recitations describe an invention that allows the lateral adjustment of the clamps, using the elongated slots (9), to allow for adjustment of the lateral (y-axis) adjustment of the y-axis distance of the clamps to account for slight variations of the y-axis distance between adjacent standing seams, which prevents unwanted tensile force or shear force being transmitted to the standing seams.
As a result, AT 330 very clearly discloses a device that includes slots that run in the same direction as the y-axis.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2019/0366134.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04.
        2 See MPEP 2144.04(B)
        3 See para. 0029 of specification.
        4 See MPEP 2144.04.
        5 See p. 5, lines 20-21 of Reply.
        6 Para. 0003, last sentence of AT 330 translation.
        7 Para. 0004, last two lines of AT 330 translation.
        8 Para. 0006, lines 1-5 of AT 330 translation (emphasis added).
        9 Para. 0007, lines 5-7 of AT 330 translation (emphasis added).
        10 Para. 0013, lines 6-10 of AT 330 translation.